Title: To George Washington from Brigadier General William Maxwell, 12 April 1779
From: Maxwell, William
To: Washington, George



Sir
Elizth Town [N.J.] 12th April 1779

Since I had the pleasure of writing to Your Excellency yesterday I have had some intiligence cannot yet pronounce it certain Viz: that about 200 men from long Island had landed on Statten Island last friday, and that a company of Artillery men with some Field pieces was to be on the Island today.
Some day last week they had laid a plan to go up the River as far as Fort Lee or further with between one & two thousand Men and land, and push for Hackinsack to rescue two robbers that was condemned there, a good many of the boats and men had gone out of the East River into the North but a contrairey wind stop’d them; and the two Men being hanged last friday I suppose that Expedition is intirely at an end.
This accompanys a New York paper of the 10 Inst. wherein some person endeavouring to support the carracter of Lord North seems to have no relish or taste for a French War at present.
I inclose the proceedings of a General Court martial which if consistent I would not wish to approve of, however I submit it to Your Excellency. This Officer was arested by Coll Daton when he was Officer of the day, You see the charg. We had two Officers tryed last Summer or fall for the same crimes and might have had half a dozen tryed for the same crimes but we never could break one. The Judge advocate told when here that it was contrairey to the rules established at Head Quarters for an Officer to be a Member and an evidence which Capt. Vorheis was, he has told some truth in the conversation between Snowden and me but far from the whole of the truth. To this mark* in his evidence is right and then I went on thus, that I did not think him injured in his rank that it was of no use for me to call a board of Officers for him, for they wo’uld be the same that had setled it already, and agreeable to an order of Congress. He said then he would do no duty till he was redressed, I told him I thought there should be no officer here without doing duty, if he attempted it he did it at his own risk—He said he would resign if he was not redressed, I told him that if he did I dared venture to say his resignation would be accepted of, He said we took that method to drive Officers out of the service, by crouding others younger over their heads, so that they could not stay; I told him I did not know an Instance of what he mentioned, but whereever an Officer thratned With laying down his commission I would always accept of it, was his quallifycations ever so good. He said he would apply to Head Quarters or to His Excellency but never meant he should do it personaly. less he should be broke You will see his answer to the Augt was direct disobeydiance without having any referance to me. I think if he was tryed by a Court at Head Quarters there would be no opposition to breaking him, and some example must be made here or duty will be shamefully neglected.
I inclose You a letter from Major Howell with his Commission he says his sercumstances will not permit him to stay any longer in the service. I am Your Excellencys Most Obedient Humble Servant
Wm Maxwell
